Opinion issued March 8, 2016




                                      In The

                               Court of Appeals
                                     For The

                            First District of Texas
                              ————————————
                               NO. 01-15-00942-CV
                             ———————————
                     THOMAS DALE ARBOGAST, Appellant
                                         V.
         RAINBOW OF LOVE ADOPTION AGENCY, INC., Appellee


                      On Appeal from the 328th District Court
                             Fort Bend County, Texas
                       Trial Court Case No. 15-DCV-221171


                            MEMORANDUM OPINION

       Appellant, Thomas Dale Arbogast, has failed to timely file a brief. See TEX.

R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief).

       Appellant’s brief was due on December 3, 2015. After being notified that this
appeal was subject to dismissal, appellant did not respond. See TEX. R. APP. P.

38.8(a)(1) (authorizing dismissal for failure to file brief); 42.3(b) (allowing

involuntary dismissal of case).

      Accordingly, we dismiss the appeal for want of prosecution. We dismiss any

pending motions as moot.



                                  PER CURIAM


Panel consists of Justices Bland, Brown, and Lloyd.




                                        2